                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN OWENS,                                     :
     Petitioner,                                 :
                                                 :
         v.                                      :       CIVIL ACTION NO. 18-CV-4522
                                                 :
CITY OF PHILADELPHIA,                            :
     Respondent.                                 :

                                          MEMORANDUM

GOLDBERG, J.                                                                      OCTOBER 23, 2018

         Pro se Petitioner Kevin Owens1 has filed a Petition for Writ of Mandamus (hereinafter,

“Petition”) against the City of Philadelphia, seeking for the Court to direct the City to return his

vehicle to him. (ECF No. 2.) He has also filed a Motion for Leave to Proceed In Forma Pauperis

(ECF No. 1) and a Motion for Return of Property (ECF No. 3). For the following reasons, the Court

will grant Owens leave to proceed in forma pauperis, dismiss his Petition, and deny his Motion for

Return of Property.

I.       FACTS

         Owens has fashioned his Petition as a “Writ of Peremptory Mandamus” and suggests that he

is bringing suit as the authorized representative of the “Kevin Owens General Estate, Trust.” (Pet. at

1.)2 The Petition is somewhat difficult to understand, as Owens uses language common to suits filed

by those who identify as sovereign citizens and Moorish Americans. From the Petition, the Court

discerns that on October 5, 2018, employees of the City towed Owens’s vehicle. (Pet. at 1-2.)

Owens suggests that when this occurred, he was “operating as an [environmental] apparatus.” (Id. at

2.) He references his “civilian status of aggrieved party [whose] duty [it was] to check out water

1
    In some documents, Owens uses the name “Kevin Bethea” to refer to himself.
2
    The Court uses the pagination assigned to the Petition by the CM/ECF docketing system.
samples in the Fairmount park area.” (Id. at 1.) As relief, Owens asks the Court to order the City to

release his vehicle to him “without fees fines or [encumbrances].” (Id. at 2.)

II.     STANDARD OF REVIEW

        The Court will grant Owens leave to proceed in forma pauperis because it appears that he is

not capable of paying the fees to commence this civil action. Accordingly, Owens’s Petition is

subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss the Petition if it fails to

state a claim. Whether a petition fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine

whether the petition contains “sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere

conclusory statements do not suffice.” Id. Moreover, “if the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). As

Owens is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Under the All Writs Act, this Court has jurisdiction to issue writs of mandamus only “in aid

of” its jurisdiction. 28 U.S.C. § 1651(a). However, before entertaining a petition for a writ of

mandamus, this Court “must identify a jurisdiction that the issuance of the writ might assist.” United

States v. Christian, 660 F.2d 892, 894 (3d Cir. 1981). As noted above, Owens requests that the Court

order the City of Philadelphia to return his vehicle to him. (Pet. at 1-2.) This Court, however, lacks

the authority to issue a writ of mandamus to state officials. See In re Jones, 28 F. App’x 133, 132

(3d Cir. 2002) (per curiam) (noting that “[t]he federal courts . . . have no general power in a

mandamus action to compel action . . . by state officials”); see also In re Brown, 382 F. App’x 150,

150 (3d Cir. 2010 (per curiam) (noting that a request for “an order directing state courts or state
officials to take action . . . lies outside the bounds of . . . mandamus jurisdiction as a federal court”);

In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam) (explaining that a district court “had

no jurisdiction” to “issue a writ of mandamus compelling action by a state official”). Thus, the Court

cannot provide the relief Owens seeks, and his Petition must be dismissed for lack of jurisdiction.3

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Owens leave to proceed in forma pauperis and

dismiss his Petition for lack of jurisdiction. This dismissal will be without prejudice to Owens’s right

to seek mandamus or other relief in the state courts. Owens’s Motion for Return of Property will be

denied. Owens will not be permitted to file an amended petition for a writ of mandamus, as he

cannot cure the defect noted above. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002). An appropriate Order follows.

                                                  BY THE COURT:

                                                  /s/ Mitchell S. Goldberg
                                                  ___________________________________
                                                  MITCHELL S. GOLDBERG, J.




3
  While district courts have jurisdiction over “any action in the nature of mandamus to compel an
officer or employee of the United States or any agency thereof to perform a duty owed to the
plaintiff,” 28 U.S.C. § 1361, this provision does not apply, as § 1361 does not afford a remedy
against state actors, see Harman v. Datte, 427 F. App’x 240, 243 (3d Cir. 2011) (per curiam)
(“The District Court properly concluded that such a remedy was not available because, to the
extent they sought mandamus relief in their complaint, 28 U.S.C. § 1361 only affords a remedy
against persons who are employees or officers of the United States and neither of the defendants
fall in these categories.”).
         Moreover, to the extent Owens’s Petition could be construed as a Complaint brought
pursuant to 42 U.S.C. § 1983, the Court cannot discern any basis for a claim for relief. Owens
seems to suggest that his Ninth Amendment rights were violated by the City. (Pet. at 2.) The
Ninth Amendment, however, “does not independently provide a source of individual
constitutional rights.” Perry v. Lackawanna Cty. Children & Youth Servs., 345 F. App’x 723,
726 (3d Cir. 2009). Furthermore, any claims based upon Owens’s status as a sovereign citizen or
Moorish American are frivolous. See Bey v. Stumpf, 825 F. Supp. 2d 537, 547-51 (D.N.J. 2011).
